Citation Nr: 0432690	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.  This matter initially came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a September 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
found that new and material evidence had not been submitted 
to reopen the veteran's claim of entitlement to service 
connection for PTSD.  

In May 2004, the Board remanded the case to the RO to 
determine whether the veteran wanted a hearing.  The veteran 
requested that he be scheduled for a hearing before a 
Veterans Law Judge at the RO.  The RO notified the veteran 
that his hearing was scheduled for July 21, 2004; however, 
the veteran failed to appear with no explanation provided.  
His hearing request is therefore considered withdrawn. 


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  An unappealed October 1997 rating decision denied service 
connection for PTSD on the basis that no credible evidence 
showed that a claimed in-service stressor actually occurred.

3.  The evidence received since the October 1997 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The additional evidence presented since the October 1997 
rating decision is not new and material, and the claim for 
service connection for PTSD has not been reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R          
§§ 3.102, 3.156, 3.159 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD.  However, 
the Board must first determine whether new and material 
evidence has been submitted to reopen his claim since an 
October 1997 final decision by the RO.  In the interest of 
clarity, the Board will initially discuss whether the issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of a September 2001 letter 
by the RO, rating decisions dated September 2000 and January 
2001, a statement of the case issued in March 2003, and a 
supplemental statement of the case issued in June 2004.  As a 
whole, these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

In Pelegrini II the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the September 2001 notice letter does 
not specifically contain the "fourth element," the Board 
finds the veteran was otherwise fully notified of the need to 
submit any evidence pertaining to his claim through the 
documents described above.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  With respect 
to the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for PTSD, 
the VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. 
Cir. 2003).  

II.  New and Material Evidence

The veteran is ultimately seeking service connection for 
PTSD.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2004).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a) (West 2002); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  The evidence necessary to establish 
the occurrence of a stressor during service to support a 
claim of entitlement to service connection for posttraumatic 
stress disorder will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  The term "combat" 
is defined to mean "a fight, encounter, or contest between 
individuals or groups" and "actual fighting engagement of 
military forces."  VAOPGCPREC 12-99 (Oct. 1999) citing 
WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The phrase 
"engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In this case, the RO denied service connection for PTSD in 
rating decisions dated November 1996, June 1997, September 
1997, and October 1997.  In the rating decisions dated 
November 1996 and June 1997, the RO denied the veteran's 
claim on the basis that the veteran did not suffer from PTSD 
and that no evidence confirmed that he had experienced a 
stressful event in service.  

The evidence at that time did not show that the veteran had 
engaged in combat.  For example, the veteran's DD Form 214 
showed that he served as a combat engineer, but did not show 
that he was awarded the Combat Infantryman Badge, the Purple 
Heart Medal, or any other award associated with valor or 
heroism shown while engaged with an enemy force.  The 
veteran's service medical records also made no reference to 
any combat-related injuries.  In a July 1996 PTSD 
Questionnaire, the veteran indicated that his stressors 
included coming across dead bodies, participating in mine 
sweeps, and being shot at by sniper fire; however, no 
specific details were provided.  For instance, the only dates 
listed were 1971 to 1972, and the only locations reported 
included Tam Ky, the Ho Chi Min Trail, and Da Nang. 

The veteran was subsequently diagnosed with PTSD.  However, 
the RO declined to reopen and grant the veteran's claim in 
rating decision dated September 1997 and October 1997 on the 
basis that there was still no evidence of a verified stressor 
in service to account for the diagnosis of PTSD.  The RO 
explained that the veteran did not engage in combat and that 
no evidence confirmed that he experienced a stressful event 
in service.  The veteran also failed to provide details 
concerning his claimed stressors.  The veteran was notified 
of the most recent denial of his claim and of his appellate 
rights in an October 1997 letter, but did not seek appellate 
review within one year of notification.  Therefore, the 
October 1997 rating decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In August 2000, the veteran attempted to reopen his claim for 
service connection for PTSD on the basis of new and material 
evidence.  Under VA law and regulation, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  When a 
claim to reopen is presented, a two-step analysis is 
performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The Board notes that this regulation was amended 
in that it redefined "new and material evidence."  38 C.F.R. 
§§ 3.156(a).  However, the revised version is applicable only 
to claims filed on or after August 29, 2001. 66 Fed. Reg. at 
45,620.  Since the veteran filed his claim to reopen in 
August 2000, only the former version of the regulation is 
applicable. 

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In this case, the additional evidence submitted since the 
final October 1997 rating decision does not include credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  Furthermore, the veteran has still not 
provided any details concerning his alleged stressors to 
allow a meaningful search for verification purposes.  As will 
be discussed below, therefore, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD. 

Since the October 1997 rating decision, the veteran has 
submitted VA outpatient treatment records dated from 1999 to 
2003.  Some of these records contain a diagnosis of PTSD 
based on the veteran's alleged participation in combat.  
However, since none of these records includes details of the 
alleged stressful events in service, they are not material to 
the central issue in this case.  As noted, evidence at the 
time of the October 1997 final decision already included a 
diagnosis of PTSD.  

The veteran also submitted a PTSD Questionnaire in September 
2001, wherein he reiterated that his stressors involved 
participating in mine sweeps and being fired upon by the 
enemy.  When asked about dates, the veteran wrote, "Aug, 
Sept, Oct 1971 (Not really sure)."  The only location listed 
was Tam Ky.  The Board notes that this is essentially the 
same information the veteran provided in his July 1996 PTSD 
Questionnaire.  The only additional information included the 
months of August, September and October 1971.  These dates, 
however, are still too vague to conduct a meaningful search 
to verify the veteran's stressors.  Hence, this Questionnaire 
cannot be considered material.

Medical records associated with a December 1997 decision by 
the Social Security Administration (SSA) were also submitted.  
These records include several psychiatric evaluations reports 
dated in 1996 and 1997, listing a diagnosis of PTSD.  In an 
August 1996 report, the examining physician diagnosed the 
veteran with PTSD, noting that the veteran "saw death around 
him and has never been the same. . . ."  In an April 1997 
report, the psychologist noted that the veteran had a 
significant case of combat-induced PTSD.  Again, however, 
none of these reports includes a discussion of the details 
concerning the underlying stressors; hence, they are not 
material.

Service personnel records, including a DA Form 20, were also 
submitted in December 2001.  None of these records confirms 
that the veteran engaged in combat with an enemy force, nor 
do they verify that a stressful incident occurred during his 
tour in Vietnam from June 1971 to March 1972.  Accordingly, 
these records cannot be considered material.  

In a VA Form 21-4138 dated March 2003, the veteran argued 
that his stressors were capable of verification due to the 
fact that his DD Form 214 verified that he served as a combat 
engineer in Vietnam.  The veteran stated, "I believe that 
always [sic] living on the edge in Vietnam from shells, 
snipers, and mines is the cause of my continuous need to self 
treat with alcohol and drugs."  Since no further details 
were provided, this statement cannot be deemed material.  

In a VA Form 9 dated July 2003, the veteran provided a list 
of names of men who were allegedly with him in Tam Ky when he 
encountered sniper fire.  He indicated that Sergeant D. was 
in change of the patrol.  The Board notes that this list of 
names, without specific dates, locations, and other details, 
is not material to the central issue in this case as to 
whether a claim stressor has been verified or is capable of 
verification.  The Board notes that the veteran has not 
submitted a statement from one of these individuals 
confirming a claimed in-service stressor.  In this case, a 
list of witnesses alone cannot serve to reopen the veteran's 
claim.  

Finally, the veteran submitted another PTSD Questionnaire 
with an attached written statement in June 2004 in which he 
discussed the incidents involving his participation in mine 
sweeps and coming under sniper fire, with no mention of 
specific dates or locations as required to conduct a 
meaningful search.  Therefore, this information cannot be 
considered material.

As a whole, the evidence received since the final October 
1997 rating decision, when viewed either alone or in light of 
all of the evidence of record, is not new and material.  
Therefore, the appeal is denied.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  The veteran 
essentially needs to submit specific details of his claimed 
stressful events in service, including specific locations, 
dates (within 60 days), and/or evidence such as statements 
from individuals who can corroborate the events.  See Graves 
v. Brown, 8 Vet. App. 522, 524 (1996). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for PTSD, the appeal is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



